WHATLEY, Judge.
Rodney Lee Phelps appeals the order denying his motion for postconviction relief. The trial court properly denied Phelps’ motion on all grounds except ground one, in which he alleged he received an illegal sentence. Accordingly, we reverse Phelps’ sentence and remand to the trial court with directions that it treat ground one as a motion to correct illegal sentence and strike the habitual offender designation. See Rule v. State, 997 So.2d 1274 (Fla. 2d DCA 2009) (holding that concurrent and coterminous habitual offender and prison releasee reoffender sentences violate Prison Releasee Reoffen-der Act; directing the striking of the habitual offender designation).
Affirmed in part; reversed in part; and remanded.
NORTHCUTT, C.J., and LaROSE, J., concur.